                    IN THE DISTRICT COURT OF MASSACHUSETTS



UNITED STATES OF AMERICA



                                                     Criminal No  , ) Cjcr
       V.



SEA HARVEST INC., and                                                                           •-SO   o
                                                                                                . "5
FISHING VESSEL ENTERPRISES, INC.                                                                       m

                                                                                    - ""j                   *
                                                                                                       corn
                                                                                            o
                                                                                                         o
                                                                                                       CD
               Defendants.                                                           'ZZcr>
                                                                                     i O
                                                                                                 CO
                                                                                                       O
                                                                                                -=     rn

                                        INFORMATION

 THE ASSISTANT ATTORNEY GENERAL FOR THE ENVIRONMENT AND NATURAL
                         RESOURCES DIVISION CHARGES THAT:

                                          COUNT ONE
                             (Clean Water Act-33 U.S.C. § 1321(b))

                                  FACTUAL BACKGROUND


       At all times relevant herein.

Corporate Defendants

                                       SEA HARVEST INC.


       1.      SEA HARVEST INC. has operated and chartered a large fleet of commercial

fishing vessels inthe United States, including within the District of Massachusetts, since at least
on or about 2011. Thevessels thatSEA HARVEST INC. operated andchartered were engaged in

numerous types of commercial fisheries including surfclams, fin fish, scallops, and oysters. SEA

HARVEST INC. routinely chartered vessels that were owned by wholly-owned subsidiaries of
FISHING VESSEL ENTERPRISES, INC. At all times relevantto this Information, the Fishing

Vessel ("F/F") Ettterprise and the F/V Pacific Capes were operated and chartered by SEA
HARVEST INC. and the crews working aboard thevessels, upto and including theMaster (also
